       Case 1:20-cv-01003-AT-SDA Document 24 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Tenasia Patricia Martin,                                                 11/25/2020

                                 Plaintiff,
                                                              1:20-cv-01003 (AT) (SDA)
                    -against-
                                                              ORDER
 Commissioner of Social Security,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       On September 17, 2020, the Commissioner filed a motion for judgment on the pleadings

seeking to remand this case to the Social Security Administration for further administrative

proceedings. (Comm’r Notice of Mot., ECF No. 20.) In accordance with the Scheduling Order,

Plaintiff, who is proceeding pro se, was to file her cross-motion or opposition within sixty days.

(Scheduling Order, ECF No. 8.) Thus, the deadline for Plaintiff to file her opposition was November

16, 2020. As of the date of this Order, the Court has yet to receive Plaintiff’s opposition.

       Accordingly, it is hereby Ordered that Plaintiff file any opposition on or before December

16, 2020. Alternatively, if Plaintiff agrees to remand this action for further administrative

proceedings, she shall contact Defendant’s counsel to execute a stipulation to that effect. If

Plaintiff fails to timely file an opposition or enter a stipulation, the Court will consider the

Commissioner’s motion fully briefed.

SO ORDERED.
         Case 1:20-cv-01003-AT-SDA Document 24 Filed 11/25/20 Page 2 of 2




DATED:        New York, New York
              November 25, 2020

                                            ______________________________
                                            STEWART D. AARON
                                            United States Magistrate Judge




                                        2
